DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 02/22/2021, Claims 13 have been cancelled, and Claims 1-12, 14-17 and newly added Claim 18 are pending.

REASONS FOR ALLOWANCE
Claims 1-12 and 14-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Clark (PG Pub US 2011/0028898 A1) in view of Dubois (PG Pub US 2013/0211321 A1) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 9, and 18 which recite, inter alia “a blade tube section…a motor… and a fly wheel engagable a slotted yoke section".  The novelty of this invention is the  arrangement of the medical device as claimed allows for the inner blade tube (26) to longitudinally extend both forward and aft of the slotted yoke section (66) and the flywheel (62) without interface (see Page 8 of Applicant Arguments).
The closest prior arts of record Clark and Dubois teach a medical device similar to that of Claims 1, 9, and 18, however the prior art does not teach the particulars of the claims. See Applicant Arguments, filed 02/22/2021. 
Because none of the prior art documents of record teach a medical device as recited in Claims 1, 9, and 18, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 9, and 18 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771